
	
		III
		109th CONGRESS
		2d Session
		S. RES. 629
		IN THE SENATE OF THE UNITED STATES
		
			December 7, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Establishing a procedure for affixing and
		  removing permanent artwork and semi-permanent artwork in the Senate wing of the
		  Capitol and in the Senate office buildings.
	
	
		1.Standards for permanent
			 artwork and semi-permanent artworkNo permanent artwork or semi-permanent
			 artwork may be affixed to or removed from the walls, floors, or ceilings of the
			 public spaces and committee rooms of the Senate wing of the Capitol and the
			 Senate office buildings unless—
			(1)the Senate
			 Commission on Art—
				(A)has recommended
			 the affixation or removal; and
				(B)in the case of an
			 affixation of permanent artwork or semi-permanent artwork—
					(i)has
			 recommended an appropriate location for the affixation; and
					(ii)has determined
			 that—
						(I)not less than 25
			 years have passed since the death of any subject in a portrait included in the
			 permanent artwork or semi-permanent artwork; and
						(II)not less than 25
			 years have passed since the commemorative event that is to be portrayed in the
			 permanent artwork or semi-permanent artwork; and
						(2)the Senate has
			 passed a Senate resolution approving the recommendation of the Senate
			 Commission on Art.
			2.Sense of the
			 SenateIt is the sense of the
			 Senate that prior to making a recommendation to affix any permanent artwork or
			 semi-permanent artwork to the walls, floors, or ceilings of the public spaces
			 and committee rooms of the Senate wing of the Capitol and the Senate office
			 buildings, the Senate Commission on Art should consider, at a minimum, the
			 following:
			(1)The significance
			 of the original, intended, or existing permanent artwork or semi-permanent
			 artwork in the installation space proposed for the additional permanent artwork
			 or semi-permanent artwork.
			(2)The existing
			 conditions of the surface of the proposed installation space.
			(3)The last time
			 fixed art was added to the proposed installation space.
			(4)The amount of
			 area available for the installation of permanent artwork or semi-permanent
			 artwork in the proposed installation space.
			(5)The opinion of
			 the Curatorial Advisory Board on such affixation.
			3.Creation of
			 artworkIf a request to affix
			 permanent artwork or semi-permanent artwork to the walls, floors, or ceilings
			 of the public spaces and committee rooms of the Senate wing of the Capitol and
			 the Senate office buildings meets the requirements of section 1, the Senate
			 Commission on Art shall select the artist and shall supervise and direct the
			 creation of the artwork and the application of the artwork to the selected
			 surface.
		4.DefinitionsIn this resolution—
			(1)Permanent
			 artworkThe term permanent artwork means artwork
			 that when applied directly to a wall, ceiling, or floor has become part of the
			 fabric of the building, based on a consideration of relevant factors
			 including—
				(A)the original
			 intent when the artwork was applied;
				(B)the method of
			 application;
				(C)the adaptation or
			 essentialness of the artwork to the building; and
				(D)whether the
			 removal of the artwork would cause damage to either the artwork or the surface
			 that contains it.
				(2)Semi-permanent
			 artworkThe term semi-permanent artwork means
			 artwork that when applied directly to the surface of a wall, ceiling, or floor
			 can be removed without damaging the artwork or the surface to which the artwork
			 is applied.
			
